In an action to recover damages for wrongful death and for conscious pain and suffering, the appeal is from an order which granted respondent’s motion to vacate the dismissal of the complaint and to restore the action to the calendar. The action was struck from the calendar on October 2, if)57 because of respondent’s failure to file a statement of readiness (Rules App. Div. [2d Dept.], special rule eff. Jan. 15, 1957, as amd.). On October 2, 1958 the complaint was dismissed because of respondent’s failure to cause the action to be restored to the calendar within one year (Rules Civ. Prac., rule 302). Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.